Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 13-15, 19-22, 24, 40, 89-92, 95-96, 98, are pending in this application.
Claims 4-6, 8-12, 16-18, 23, 25-39, 41-88, 93-94, 97, 99, are deleted.
DETAILED ACTION
Election/Restrictions
1.	The claims include both independent and distinct inventions, and patentably distinct compounds (or species) within each invention.  However, this application discloses and claims a plurality of patentably distinct inventions far too numerous to list individually.  Moreover, each of these inventions contains a plurality of patentably distinct compounds, also far too numerous to list individually.  For these reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a Group is a set of patentably distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):  
Group I.	Claims 1-3, 7, 13-15, 19-22, 24, 40, 89-92, 96, 98, drawn to compounds of formula I, OLED and formulation comprising the compounds, classifiable in numerous classes and subclasses. of formula I. Election of a species of formula I is required.

Group II.	Claim 95, drawn to OLED of compounds formula I further comprising phosphorescent emitter transition metal complex, classifiable in numerous classes and subclasses. Election of a species of formula I is required.

If group II is elected, another species of  the phosphorescent emitter transition metal complex must be elected. It’s structure must be submitted and such must be disclosed in the specification. The species election must meet the requirements set forth below under selection of species.

Selection of a Species
2. 	A provisional election of a single compound is required including an exact definition of each substitution on the base molecule (Formula #), wherein a single member at each substituent group or moiety is selected.  For example, if a base molecule has a substituent group R1, wherein R1 is recited to be any one of H, OH, COOH, aryl, alkoxyl, halogen, amino, etc., then applicant must select a single substituent of R1, for example OH or aryl, and each subsequent variable position.
   
In the instant case, Applicant must elect one representative for each variable (substituent) in the formula, and the point of attachment of each elected substituent must be specified.  The elected substituents must be specific not generic so as to define a species, and the species must be disclosed in the specification.  Part of the species corresponding to each substituent in the formula must be identified, and its structure must be submitted in responding to this communication. Applicant must identify the points of attachment of formula II to formula I in the elected species.
Examination will then proceed on the elected species. Per MPEP 803.02, if the elected species is found unpatentable, the provisional election will be given effect and all other claimed species will be withdrawn from consideration. If the elected species is found allowable, the search will be expanded by the Examiner to other species and sub-generic compounds within the elected group until:
I.	A prior art is found.
II.	Compounds of the elected invention are found to lack unity of invention. 
III.	All the compounds of the elected group are searched “if the members are sufficiently few in numbers” or “to the extent necessary to determine patentability.”  “The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02.
In accordance with the decisions in In re Weber, 198 USPQ 328 (CCPA 1978) and In re Haas, 198 USPQ 334 (CCPA, 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter lacks unity of invention. 

The inventions are distinct, each from the other because of the following reasons:
Inventions of groups I-II are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  
In the instant case, the inventions of Groups I-II have 1) materially different (structures) designs, 2) the inventions do not overlap in scope, 3) the inventions as claimed are not obvious variants and 4) there is nothing of record to show them to be obvious variants. 
Because the inventions of Groups I-II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02). Accordingly, restriction for examination purposes as indicated is proper and there would be a serious search and examination burden if restriction is not required.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
								/TAOFIQ A SOLOLA/                                                                                              Primary Examiner, Art Unit 1625                                                                                                          
May 19, 2022